DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (Claims 7-14) in the reply filed on 8/25/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner.  This is not found persuasive because the method claims have different modes of operation, function, or effect as defined in the Requirement for Restriction of 6/28/22.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Joule- Thompson mechanism” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  “Joule-Thompson” should be “Joule-Thomson”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (6619336).
Regarding claim 7, the Cohen et al. reference discloses a method of transferring gaseous fluid from a source vessel (446) to a destination vessel (414), the method comprising:
actively refrigerating the gaseous fluid within the source vessel (see col. 8, lines 4-7);
fluidly connecting (418) the source vessel (446) to the destination vessel (414) via a fluid passageway (416) such that refrigerated gaseous fluid from the source vessel flows into the destination vessel (414); and
actively refrigerating (454) a portion of the fluid passageway (416) during said flow of refrigerated gaseous fluid from the source vessel to the destination vessel.

Regarding claim 8, wherein the gaseous fluid comprises gaseous fuel. See column 1, lines 5-30.

Regarding claim 11, wherein the source vessel (446) comprises a stationary storage vessel that is not disposed on a mobile transport system.

Regarding claim 12, the Cohen et al. reference further discloses delivering hydrogen or CNG to a vehicle storage tank (see column 1, lines 10-15 and column 8, lines 32-36).  The vehicle would inherently have a wheeled frame.

Regarding claim 13, the Cohen et al. reference further discloses nominal pressure ratings for fuel tanks being 250 bar to 700 bar, which is 3626 psig to 10153 psig and a gaseous fluid pressure in the destination vessel is lower than in the source vessel (inherent).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. in view of Whiteman et al. (2015/0345706).
Regarding claim 9, the Cohen et al. reference discloses the invention as claimed, but doesn’t disclose wherein the active refrigeration of the portion of the fluid passageway comprises Joule-Thompson cooling of the refrigerated gaseous fluid via a Joule- Thompson mechanism disposed in the fluid passageway.  The Whiteman et al. reference discloses another compressed gas dispensing system having a portion of the fluid passageway comprising a Joule-Thompson mechanism (i.e., nozzles 50, 52) to maximize the Joule-Thompson cooling effect.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Cohen et al. device to have a Joule-Thompson mechanism (if not already) as, for example, taught by the Whiteman et al. reference in order to maximize the cooling effect of the gas being delivered to the destination vessel.

Regarding claim 10, the Whiteman et al. reference further teaches the Joule-Thomson mechanism disposed downstream.  As to the hoses not being rated for a temperature below -20°F, it would be a matter of design choice to employ hoses that could handle a wide range of temperatures, since it would depend on the type of fuel, temperatures and pressures involved in the system.
 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al.
Regarding claim 14, the Cohen et al. reference doesn’t explicitly disclose the active refrigeration of the source vessel keeping a temperature of the source vessel below 20 degrees F.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to keep the source vessel temperature of the Cohen et al. system below 20 degrees F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various gaseous fuel dispensing systems similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753